EDWARD P. HILL, Judge.
On August 4, 1967, petitioner filed in the Jefferson Circuit Court a motion to vacate a judgment of conviction in a criminal case, under which he was sentenced to four years in state prison on a charge of uttering worthless checks.
Respondent promptly entered an order assigning the motion for trial on September 22, 1967.
Petitioner filed in this court on August 14, 1967, his petition for a writ of mandamus, contending that respondent had no right or discretion under RCr 11.42 to enlarge the time for filing answer more than twenty days. RCr 1.10 provides that civil rules of procedure as to time shall apply to criminal rules.
Under CR 6.02 the court may grant enlargement or extension of time in which an act is required by law to be done except in certain enumerated instances set out in said section of the civil rules. The time required for filing of answer under RCr 11.42 is not among those enumerated instances. Consequently, it is concluded that respondent was authorized within his sound discretion to enlarge the time for filing of answer under RCr 11.42.
The congested condition of the docket, the work load of the common*152wealth’s attorney, and the additional circumstances in regard to vacation time during the period following the filing of motion to vacate are deemed sufficient justification for the granting of the extension.
The writ of mandamus is denied, and the petition therefor is dismissed.
All concur.